Citation Nr: 0914338	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to June 2006 
and reports attendance at the United States Naval Academy 
prior to the aforementioned date of entry onto active duty.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2008, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  Following the 
AMC's completion of the actions requested by the Board, the 
case has since been returned for additional review.  


FINDING OF FACT

The veteran does not have a hearing loss disability of the 
left ear as defined by the applicable VA regulation.


CONCLUSION OF LAW

Service connection for claimed hearing loss of the left ear 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in April 2008 so that additional development could be 
undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
neither the Veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's VCAA letter of January 2006.  
The record further reflects that the Veteran was advised of 
the Court's holding in Dingess/Hartman by the RO's 
correspondence of March 2006.  Further VCAA compliance 
letters were furnished the Veteran by the AMC in April and 
October 2008, reiterating in part that which was previously 
communicated.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the veteran-
appellant prior to entry of the RO's initial decision in June 
2006, in accord with Pelegrini.  

While there is no showing of prejudice to the Veteran either 
as to the timing or substance of the VCAA notice provided, 
the record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of the final 
supplemental statement of the case by the AMC in December 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect). 

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service 
treatment records, as well as a variety of examination and 
treatment records compiled during post-service years.  The 
record reflects that the Veteran was afforded two 
audiological examinations during the course of the instant 
appeal, which revealed test findings that ruled out a current 
diagnosis of a hearing loss disability as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis of the Merits of the Claim

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and any 
chronic disease, such as an organic disease of the nervous 
system, including a sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war 
and the claimed disease or injury is combat-related, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  However, 38 
U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a 
grant of service connection.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this instance, the record reflects that the Veteran claims 
that he has hearing loss of the left ear, noting that he was 
exposed to combat activity during the Gulf War and Kosovo.  
There is no dispute regarding the Veteran's allegation of 
exposure to excessive noise while on active duty.  As 
explained below, the primary impediment to a grant of service 
connection in this case is the absence of a diagnosis of a 
hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385.  

Service treatment records reflect left ear related 
complaints, none of which involve a claim of hearing loss.  
Repeated audiograms in service fail to identify any hearing 
loss for VA purposes of the veteran's left ear.  

Prior to his discharge from service, the Veteran was afforded 
a VA contract audiological examination in February 2006.  At 
that time, he reported having been diagnosed with a 
sensorineural hearing loss twenty years prior thereto.  
Audiometric testing revealed speech discrimination of 100 
percent in the left ear.  Decibel loss at puretone thresholds 
500, 1000, 2000, 3000, and 4000 in the left ear were recorded 
as 10, 5, 0, 10, and 15, respectively.  The diagnosis was 
normal hearing to a moderate sensorineural hearing loss of 
the left ear.  Based on the history provided by the Veteran, 
and clinical examination findings, it was the opinion of the 
examiner that it was at least as likely as not that the 
veteran's hearing loss was due to noise exposure during 
military service.  That notwithstanding, pure tone thresholds 
and findings obtained on speech discrimination testing 
utilizing the Maryland CNC Word List did not show a hearing 
loss disability as defined by the applicable VA regulation, 
38 C.F.R. § 3.385.  

At his Board hearing in July 2007, the Veteran testified 
that, while on active duty, he fired his weapon with his left 
hand, thereby exposing his left ear to significant acoustic 
trauma.  He recalled having been in close proximity to the 
explosion of a concussion grenade in service and that his 
left ear tympanic membrane was stretched.  Attending medical 
personnel were noted to have indicated to him at that time 
that he would be a little short of hearing for a while as a 
result.  The Veteran further testified that he had hearing 
loss of the left ear prior to service discharge and continued 
to experience left ear hearing loss post-service while 
working as a teacher.  The Veteran added that he was advised 
by the examiner on his recent VA audiological examination 
that there was a 60-70 percent loss of his hearing in the 
left ear.   

At the Board's direction, the Veteran was afforded a VA 
audiological examination in November 2008, inclusive of a 
review of his claims folder and medical files by the 
examiner.  That evaluation revealed speech discrimination of 
96 percent in the left ear.  Decibel loss at puretone 
thresholds 500, 1000, 2000, 3000, and 4000 in the left ear 
were recorded as 10, 10, 15, 15, and 15.  Such findings also 
fail to confirm a hearing loss of the left ear for VA 
purposes.  38 C.F.R. § 3.385. 

A showing of current disability is a prerequisite for a grant 
of service connection, regardless of the veteran's engagement 
in combat with the enemy and the likelihood of in-service 
acoustic trauma, and in this instance there is no showing of 
current disablement as to hearing loss of the left ear.  
While the Veteran has alleged that he suffered from left ear 
hearing loss prior to and after service discharge and he is 
able to offer competent testimony as to what his senses tell 
him, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), he is 
without the medical background or training as to render 
competent his opinion that his hearing loss is sufficiently 
severe as to meet the criteria of 38 C.F.R. § 3.385.  
Espiritu, supra.  Such a diagnosis is only established by an 
audiological examination.  The Veteran has been provided two 
such evaluations and the findings that have been reported on 
both occasions failed to confirm a hearing loss disability.  
In the absence of a showing of current disability, denial of 
the claim for service connection for hearing loss of the left 
ear is mandated.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hearing loss in the left ear.   
Accordingly, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").


ORDER

Service connection for hearing loss of the left ear is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


